KING, Circuit Judge.
In this ease a petition to superintend and revise an order of the District Court was filed in this court, and to such petition W. S. Erwin, as trustee of A. M. Wells, bankrupt, Cornelia Bank of Cornelia, Ga., and L. C. Bell, lien creditors, were made defendants. The real controversy was between A. G. Wells and the said bank and Bell. They made a motion to dismiss the proceedings in this court, upon the ground that they had not been served with due notice of the pendency of such petition for revision, and because there was not embodied in the record either an agreed statement of facts or a finding of facts by the judge or referee.
An examination of the transcript of record in this ease disclosed that no service was made upon them of such petition, but the same alleges that “service of the filing of this petition to superintend and revise said order of said court will be duly given to each of the above-named respondents,” after naming them as such. We also find some recitals of facts in the judge’s opinion, but no agreed statement of all the facts, or statement of those found by the referee or judge.
. The motion to dismiss is' therefore sustained, and the ease is ordered dismissed, on the above grounds.